Citation Nr: 0631522	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active military service from December 1965 
to May 1969, including a year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 rating decision issued by the Oakland, 
California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The appellant apparently moved to 
Tennessee in 2005; his case was transferred to the Nashville 
RO in July 2005.  The Nashville RO has now certified the 
case to the Board.

In the VA Form 9 the appellant submitted in September 2004, 
he requested a Travel Board hearing.  That hearing was 
scheduled for July 19, 2006, at the Nashville RO; the 
appellant failed to report for that hearing.  Therefore, as 
there is no current outstanding hearing request, the case is 
ready for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the appellant was most recently 
represented by the California Department of Veterans 
Affairs, but he is currently residing in Tennessee.  Upon 
receipt of the claims file at the Nashville RO, the 
appellant was not asked to submit a new Appointment Of 
Veterans Service Organization As Claimant's Representative 
(VA Form 21-22).  This should be accomplished while the case 
is in remand status.

The appellant was in Vietnam from August 19, 1967 through 
August 11, 1968.  He served in the 264th Transportation 
Company (Terminal Services).  VA treatment records reflect 
that the appellant has been diagnosed with PTSD.  The report 
of the February 2003 VA PTSD examination indicates that the 
appellant's Vietnam stressors included incoming fire, mines, 
snipers, ambushes, attacks and exposure to the deaths of 
others.  

The provisions of 38 C.F.R. § 3.304(f) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In this case, the record does not clearly indicate that the 
RO decided the question of whether the appellant engaged in 
combat.  In addition, there is no indication that the RO 
considered the holdings of the United States Court of 
Appeals for Veterans Claims (Court) in Cohen or Pentecost, 
supra.

Corroboration of stressors may be a part of an official 
military record.  In claims such as the appellant's, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  This is so in this case 
because the appellant does not have any of the decorations 
that would generally serve as evidence, without need of 
further corroboration, that he engaged in combat.  See M21-
1, Part III, para. 5.14b(1).  It does not appear that the RO 
made any attempt to verify any incident described by the 
appellant by contacting the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)).  The appellant avers that he was 
subjected to enemy attacks, including mortar or rocket 
attacks, in particular on or around January 31, 1968, and 
for the following month.  In Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred suggested 
that he was in fact exposed to the attacks.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he 
has remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded 
that he can also provide statements by individuals who 
served with him that include more particular details.  The 
Board notes that daily personnel actions such as wounded or 
killed in action can be obtained directly from the Director, 
National Archives and Records Administration (NARA).

Review of the evidence of record also reveals that the 
appellant was incarcerated in the Soledad prison from 1998 
until June 2002.  However, no sentencing reports and/or 
psychiatric evaluations are of record for that 
incarceration.  Any such prison sentencing evaluations and 
treatment records should be identified (with assistance of 
the appellant as necessary), obtained, and associated with 
the claims file.

The April 2003 rating decision indicates that the appellant 
was granted non-service-connected pension benefits based on 
his receipt of Social Security Administration (SSA) 
disability benefits.  However, complete copies of the 
medical records upon which that disability award was based, 
as well as any Administrative Law Judge decision and 
associated List of Exhibits, have not been made part of the 
claims file.  All of these records should be obtained and 
associated with the claims file.

Therefore, a determination has been made that additional 
development is necessary in the current appeal.  
Accordingly, further appellate consideration will be 
deferred and this case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 205) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  The appellant 
should be told to submit all pertinent 
evidence he has in his possession.

2.  The appellant must be requested to 
execute properly a new VA Form 21-22 
designating his representative.

3.  All VA inpatient records and all VA 
outpatient records relating to 
treatment of the appellant not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation 
used in making that determination 
should be included in the claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any psychiatric problems since 
service.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.  In Particular, all court 
evaluations/pre-sentencing reports and the 
records of treatment by the Soledad Prison 
and any other prison facility should be 
sought.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative, if any, 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

5.  The AMC/RO should also give the 
appellant opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of mortar or rocket attacks 
or other attacks; the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the claim.

6.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignments and a copy of this 
remand to the United States Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for the months when the veteran 
alleged exposure to mortar or rocket 
attacks, for example, from January 31, 
1968 through February 3, 1968.  

7.  The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

8.  Thereafter, the AMC/RO should 
arrange for an examination of the 
appellant by a VA psychiatrist to 
determine whether PTSD is present, and, 
if so, whether it is linked to any 
verified in-service stressor(s).  The 
psychiatrist must review the entire 
claims file.  The psychiatrist should 
conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder 
are to be accomplished if deemed 
necessary to arrive at a diagnosis.  The 
AMC/RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the 
record, if any. 

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, or based 
on a review of the records alone if the 
appellant is not examined, should 
provide an opinion as to the veteran's 
current psychiatric diagnosis.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the 
evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If 
there are no stressors, or if PTSD is 
not found, or if PTSD is found but is 
attributable to a non-service stressor 
such as incarceration, that matter 
should also be specifically set forth.

9.  The AMC/RO should review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special 
studies or fully detailed descriptions 
of all pathology or adequate responses 
to the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.

10.  Thereafter, the AMC/RO should 
readjudicate the PTSD service connection 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



